Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-19-21 have been fully considered. Applicants comments regarding the IDS are noted. It appears that multiple documents were entered as being the same document in the internal system. The IDS is included herein.
Regarding the merits of the claims the grounds of rejection are the best response thereto because the arguments pertain to the amendment.

Claim Interpretation
Claim 27 recites “dome switch is in contact with the shaft in the original state”. Looking at applicant’s figure 6a 

    PNG
    media_image1.png
    773
    934
    media_image1.png
    Greyscale

There is an intermediate layer between the dome and the shaft. Thus the examiner did not believe the phrase quoted above meant directly touching, or that the dome switch must be narrowly construed to st paragraph, but decided the recitation was reasonably enabled so long as it was interpreted broadly. More specifically such that it was consistent with the disclosure of figure 6a. The written specification was reviewed and no apparent support for a narrow claim construction of the claim language at issue was found. According the examiner interprets this phrase broadly. Or more specifically the examiner finds that the phrase reads on applicant’s disclosure figure 6a consistently with how the same recitation reads on Ely 9952558. In Ely there is a shear plate 158 that protects the dome, but otherwise the shaft touches the dome. In this regard to protective element is understood to be part of the dome switch and the contact is an operational contact. This appears consistent with applicant’s disclosure and use of the claim language quoted above to the fullest extent the phrase is enabled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Boonsom (US 2016/0258784) in view of Ely (US 9952558)
With regard to claim 1 Boonsom discloses a watch-type mobile terminal (figure 1a) comprising: 
a crown (140 figure 1a) including a shaft (160) including a metal material (paragraph 12) and having a cylindrical rod shape (figure 4b); 
a sensing unit to irradiate light to the shaft and recognize a reflective pattern of the metal material, which is formed as the light is reflected from a surface of the shaft (paragraph 12; figures 1b-5b); and 
a controller to recognize an operation of the crown based on the reflective pattern of the metal material and control the watch-type mobile terminal (figure 1a) corresponding to the operation of the crown (paragraph 38; paragraph 12; figure 13).
Boonsom does not disclose a deformable dome switch configured to be compressed in response to pressure applied by the shaft. Ely teaches a optical rotational input with a dome switch translational input – claim 1. Ely advocates a dome switch selection because it gives a tactile feedback to a user as opposed to an optical equivalent – claim 9. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Boonsom’s system with a deformable dome switch configured to be compressed in response to pressure applied by the shaft, as taught by Ely. The reason for doing so would have been to detect a user translational input with a physical user feedback, as taught by Ely. 

With regard to claim 2 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the operation of the crown includes at least one of operation of being pressed toward the center of the watch-type mobile terminal, operation of being pulled out of the watch-type mobile terminal, operation of rotating clockwise or operation of rotating counterclockwise (paragraphs 48-49, 80, 151).

With regard to claim 3 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the shaft moves or rotates corresponding to the operation of the crown (figures 1-13; paragraphs 48-49, 80, 151).



With regard to claim 5 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the reflective pattern of the metal material is a speckle pattern of the metal material (figure 11a; paragraphs 7, 14, 37, 42, 54, 55)
Dictionary.com defines speckle as a small speck or mark as on skin. The grid of figure 11a is consistent with a series of specks or marks forming a distinguishable pattern. 

With regard to claim 6 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the shaft is configured to have a flat surface (at the terminal end figure 4a).

With regard to claim 7 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the sensing unit is positioned at a lower end of the shaft to irradiate light toward the shaft (figures 4a-b).

With regard to claim 8 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the metal material is aluminum (Al) (paragraph 141).

With regard to claim 21 depends from claim 1: Boonsom does not disclose the claimed “wherein the dome switch is formed of a metal material having elasticity” except as may be inherent in the term dome switch. A dome switch is a switch that forms an electrical connection when two conductive elements are brought together. One of the electrical contacts is in the form of a dome which undergoes 

With regard to claim 22 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the pressure is generated when pressure is applied to the crown toward a center of the watch-type mobile terminal or when the crown is pressed toward the center of the watch-type mobile terminal (Ely figures 3, 4).

With regard to claim 23 Boonsom and Ely teach the watch-type mobile terminal of claim 22, wherein the dome switch is compressed when the crown is pressed (Ely figures 3, 4).

With regard to claim 24 Boonsom and Ely teach the watch-type mobile terminal of claim 23, wherein the compressed dome switch is configured to be returned to an original state when predetermined time elapses in a state that the dome switch is compressed (Ely figures 3, 4, 5).

With regard to claim 25 Boonsom and Ely teach the watch-type mobile terminal of claim 1, wherein the dome switch is not deformed and is maintained in an original state, in which no pressure is applied to the crown, in response to rotation of the crown (Ely figures 3, 4, 5; see bearings allowing free rotation – 154)



With regard to claim 27 Boonsom and Ely teach the watch-type mobile terminal of claim 25, wherein the dome switch is in contact with the shaft in the original state (Ely figures 3; for comparison see applicant’s figure 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6-1-21
/SEAN KAYES/Primary Examiner, Art Unit 2844